            Case 2:20-cv-02773-MSG Document 4 Filed 06/16/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ALFRED JORDAN RUSHIE, et al.                     :
                                                 :      CIVIL ACTION
               Plaintiffs,                       :
                                                 :
       v.                                        :
                                                 :      NO. 20-2773
BLACK AND GERNGROSS, P.C., et al.,               :
                                                 :
               Defendants.                       :


                                         ORDER

       AND NOW, this 16th day of June, 2020, upon consideration of Plaintiffs’ Motion to

Disqualify (Doc. No. 2) and Motion to Tax Costs (Doc. No. 3), it is hereby ORDERED that the

Motions are DENIED WITHOUT PREJUDICE to renewal following proper service of the

Complaint upon Defendants and Defendants’ entry of appearance on the docket.


                                          BY THE COURT:



                                          /s/ Mitchell S. Goldberg
                                          MITCHELL S. GOLDBERG, J.
